                               Case 3:20-cv-07423-JCS Document 14 Filed 10/23/20 Page 1 of 2



                      1   MILLER NASH GRAHAM & DUNN LLP
                          Phillip Allan Trajan Perez, Bar No. 234030
                      2   trajan.perez@millernash.com
                          Tyler D. Bowlin, Bar No. 305715
                      3   tyler.bowlin@millernash.com
                          340 Golden Shore, Suite 450
                      4   Long Beach, California 90802
                          Telephone: 562.435.8002
                      5   Facsimile: 562.435.7967

                      6   Attorneys for Plaintiff
                          WORLD FUEL SERVICES (SINGAPORE) PTE
                      7   LTD.

                      8

                      9                                      UNITED STATES DISTRICT COURT

                  10                                    NORTHERN DISTRICT OF CALIFORNIA

                  11

                  12      WORLD FUEL SERVICES                               IN ADMIRALTY
                          (SINGAPORE) PTE LTD.,
                  13                                                        Case No. 3:20-cv-07423
                                                Plaintiff,
                  14                                                        [PROPOSED] ORDER AUTHORIZING
                          v.                                                ISSUANCE OF WARRANT FOR ARREST
                  15                                                        OF VESSEL
                          ZHONG XIN PEARL M/V, IMO Number
                  16      9684134, in rem,

                  17                            Defendant.

                  18

                  19                         WHEREAS, on review of Plaintiff's Verified Complaint requesting issuance of a
                  20      Warrant of Arrest in rem, and the Court finding that the conditions set forth in Rule C of the federal
                  21      Supplemental Rules for Certain Admiralty and Maritime Claims for issuance of a warrant for arrest
                  22      against the Zhong Xin Pearl M/V, IMO Number 9684134 appear to exist, now, therefore, it is
                  23      hereby:
                  24                         ORDERED that the Clerk shall issue a Warrant of Arrest for the Zhong Xin Pearl
                  25      M/V, IMO Number 9684134, her tackle, engines, etc., as prayed for in the Verified Complaint; and
                  26      it is further
                  27                         ORDERED that a copy of the Verified Complaint, Order Authorizing Issuance of
                  28      4845-9039-8927.1                   -1-
  M ILLER N ASH
G RAHAM & D UNN                [PROPOSED] ORDER AUTHORIZING ISSUANCE OF WARRANT FOR ARREST OF
       LLP
 ATTO RNEY S AT LAW
                                                 VESSEL CASE NO. 3:20-CV-07423
    LONG BEA CH
                             Case 3:20-cv-07423-JCS Document 14 Filed 10/23/20 Page 2 of 2



                      1   Warrant for Arrest of Vessel, and Warrant for Arrest of Vessel be served upon the Vessel; and it is

                      2   further

                      3                      ORDERED that any person claiming an interest in the property seized pursuant

                      4   to said Warrant of Arrest shall, upon application to the Court, be entitled to a prompt hearing

                      5   at which Plaintiff shall be required to show why the arrest should not be vacated or other

                      6   relief granted.

                      7                      DATED: October __,
                                                            23 2020.
                      8

                      9                                                    _______________________________________
                                                                            JOSEPH C. SPERO
                                                                           UNITED STATES DISTRICT COURT JUDGE
                  10                                                                      CHIEF MAGISTRATE
                  11

                  12

                  13
                          Presented by:
                  14
                          MILLER NASH GRAHAM & DUNN LLP
                  15

                  16
                          By: /s/ Phillip Allan Trajan Perez
                  17         Phillip Allan Trajan Perez
                             Tyler D. Bowlin
                  18         Attorneys for Plaintiff
                             WORLD FUEL SERVICES
                  19         (SINGAPORE) PTE LTD.
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28      4845-9039-8927.1                  -2-
  M ILLER N ASH
G RAHAM & D UNN               [PROPOSED] ORDER AUTHORIZING ISSUANCE OF WARRANT FOR ARREST OF
       LLP
 ATTO RNEY S AT LAW
                                                VESSEL CASE NO. 3:20-CV-07423
    LONG BEA CH
